PEDERSON, Justice,
dissenting.
Public policy is not static and appellate court judges are more isolated from changes than trial court judges. It may have been obvious in 1967, when Nugent was decided, that the public policy made it unacceptable for one man to support another man’s wife. Although my standards have not changed, there are numerous indications that public standards have. When the parties in this case, in 1982, agreed to “alimony for life” of $50.00 per month, both parties being charged with knowledge of the law, they were displaying a change in public policy. I would agree that the trial court could have better articulated “findings of fact” which explained the basis for the decision that “extraordinary circumstances” were present, but that relates to training of judges and should not control the outcome of a lawsuit. This case, in my opinion, is a Rule 52(a), NDRCivP, case and we should affirm.